Citation Nr: 0434421	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-22 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than February 22, 
2000 for the grant of service connection for bronchial 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Senior Counsel


INTRODUCTION

The appellant had active duty from July 1987 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDING OF FACT

The appellant's sole application for service-connected 
compensation for bronchial asthma was received on February 
22, 2000.


CONCLUSION OF LAW

The criteria for the establishment of a date earlier than 
February 22, 2000 for the grant of service connection for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 5101, 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the effective date for the grant 
of service connection for bronchial asthma should be February 
1992 - the date he was separated from active military duty.  
He asserts that although he filed an application for service-
connected compensation in February 2000, he also filed such 
an earlier application.  

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal will be denied.

The law provides that a specific claim in the form prescribed 
by VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  Generally, 
the effective date of an award of disability compensation 
based on an original claim shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2004).  If the claim is received within 
one year after separation from service, however, the 
effective date of a compensation award shall be the day 
following separation from active service.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2004). 

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

During a June 2004 Travel Board hearing and in various 
pleadings, the appellant stated that at the time of his 
discharge from service in February 1992, he completed and 
submitted a VA form 21-526, Veteran's Application for 
Compensation or Pension.  In support of this assertion, the 
appellant has proffered what he maintains to be a duplicate 
copy of the application.  The document is not date-stamped by 
VA as having been received in February 1992, but instead was 
received with the application for service-connected 
compensation which ultimately resulted in the granting of the 
benefits effective in February 2000.

The Board appreciates the veteran's testimony and has 
scrutinized the claims folder, but no application dated as 
received earlier than February 2000 is of record.  The Board 
is unable to place any probative weight on the application 
form provided by the appellant, which he reports to be a 
duplicate copy of his initial application filed in February 
1992.  Apart from the absence of any earlier form, at the 
time he filed the February 2000 application, when asked about 
prior claims for VA benefits, the appellant checked that he 
had applied for VA Hospitalization or medical care, and 
veterans educational assistance, but he did not check the box 
that he had ever filed a claim for VA disability compensation 
or pension benefits.  Although not determinative in and of 
itself, the statement does not lend support to the contention 
of an earlier compensation application or suggest an avenue 
for further development that would be helpful.  

The appellant asserts that at some point contemporaneous with 
his discharge, a lady working with out-processing for the 
service department advised him that they would send in the 
form, "the whole package to Chicago," (hearing transcript 
at page 11) and VA would contact him towards pursuit of his 
claim of service connection.  The appellant also argues that 
because he was previously afforded VA medical care at no 
expense, he should have been advised at that time of the 
proper procedures for filing a claim of service connection.  

Regrettably, neither of the appellant's contentions provides 
a basis upon which to grant an earlier effective date of 
service-connected benefits.  There is no evidence to confirm 
that an earlier compensation claim was ever filed or received 
at the Chicago RO.  Assuming for discussion purposes that 
erroneous information was provided in the course of the 
service separation processing, the remedy for breach of any 
obligation to provide accurate information about eligibility 
for VA benefits before or after discharge cannot involve 
payment of benefits where the statutory eligibility 
requirements for those benefits are not met.  Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994); see also McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (holding that because the 
payment of government benefits must be authorized by statute, 
the fact that a veteran may have received erroneous advice 
from a government employee cannot be used to estop the 
government from denying benefits).  As previously discussed, 
there is no statutory basis to grant a date earlier than 
February 2000 for service-connected compensation.  

The Board has also considered whether further development or 
notification of the claim should be undertaken under the 
Veterans Claims Assistance Act (VCAA) or other applicable 
law.  The record indicates that although the appellant's 
February 2000 application for service connection was 
originally denied in April 2000, the claim was reconsidered 
under the VCAA in March 2002.  In the interim, the appellant 
was advised by letter dated in March 2001 of the provisions 
of the VCAA; what evidence would substantiate his claim and 
the responsibility for obtaining such evidence.  

Further development or notification action to the appellant 
is not warranted under law.  In a December 2003 opinion 
regarding notice of information and evidence necessary to 
substantiate claim for issues raised in Notice of 
Disagreement, the VA General Counsel held that "if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue."  VAOPGCPREC 8-03.   

Because the appellant was provided section 5103(a) notice in 
a letter dated in March 2001 regarding his claim for service 
connection, no further notice was required on the 
"downstream" issue of an effective date.  As such, VA's duty 
to notify and assist has been fulfilled.  





ORDER

The appeal is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



